Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final Office Action in response to communication filed 10/15/2020.  Claims 1 and 14 are amended.  Claims 2 and 5-9 are canceled.  New claims 21-26 are added.  Therefore, Claims 1, 3, 4, and 10-26 are pending.  


Response to Amendment
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing et al. (US 20170283086, hereon Garing) in vies of SCHROEDER et al. (US 20090088928).


a passenger sensor configured to provide an output indicative of a presence of a passenger in a seat in the vehicle (Fig. 6, par. 88: the vehicle seat sensor subsystem 600 may alert the flight crew with a "cabin check okay" status. The "cabin check okay" may be generated by the vehicle seat sensor subsystem 600 when the following conditions occur simultaneously within a passenger compartment area: all tray tables report that the tables are stowed, and all seatbelts report that the corresponding passenger is buckled (for seats with a sensed passenger present).);
a restraint sensor configured to provide an output indicative of a status of a passenger safety restraint associated with the seat (Fig. 6, par. 88, report passenger is buckled);
a transmitter configured to be in electronic communication with the passenger sensor and the restraint sensor and to wirelessly transmit data indicative of the presence of a passenger in the seat and the status of the restraint (Fig. 1B, sensors 186n, par. 49: sensors include transmitter to wirelessly transmit information); and 
a reporting module configured to be disposed proximate a driver of the vehicle (Fig. 1B, 180), the reporting module configured to:
receive the data from the transmitter (par. 60: the control circuitry 180 includes one or more wireless and/or wired messaging interfaces 182 that enable the control circuitry 180 to collect sensor signals supplied by the sensors 186); and

Garing does not teach:
wherein the reporting module is further configured to:
transmit a signal for the passenger sensor or the restraint sensor that alters the sensitivity of the passenger sensor or the restraint sensor; or 
interpret the data from the transmitter according to a size of a passenger that is expected to be seated in the seat.
In the field of endeavor, SCHROEDER teaches occupant based navigation aid lock-out function.  He goes on to teach the occupant system utilizes passenger threshold weight to assist the system in classifying the different weight and size of the occupant (abstract, par. 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Garing’s by including occupant size identification as taught by SCHROEDER in order to provide the various functions within the vehicle based on detected passenger (SCHROEDER par. 5). 
Claim 11, Garing teaches the system of claim 10, wherein the transmitter and the reporting module are configured to encrypt communications using a unique encryption key (par. 147: encryptions).

Claim 12, Garing teaches further comprising:
a plurality of transmitters, each configured to be in electronic communications with one or more respective passenger sensors and one or more respective restraint sensors, wherein the transmitter is one of the plurality of transmitters (par. 62, 66, claim 1).
Garing does not specifically teach wherein the plurality of transmitters are configured to communicate with the reporting module according to a common encryption key that is unique from encryption keys used for other reporting modules.
Garing does teach communication can utilizes encryption technique (par. 147). However, Garing does not specifically teach using a common encryption key for all transmitters that is unique from encryption keys used for other reporting modules.  However it would have been obvious user design choice in choosing how implement encrypting within the system communication structure.

Claim 13, Garing teaches the system of claim 10, further comprising:
a plurality of passenger sensors, each configured to provide an output indicative of a presence of a passenger in a respective seat of a plurality of seats in the vehicle, wherein the passenger sensor is one of the plurality of passenger sensors (Fig. 1B, 186a-186n, par. 88); 

wherein each of the seats is associated with a respective unique identifier (par. 62: seat identifiers); 
wherein the reporting module comprises a display (Fig. 1b, 188c, par. 60) and is further configured to:
determine, according to communications from the transmitters, the respective locations of the plurality of seats in the vehicle (par. 62: sensor identification data 114); 
generate a graphical layout of the plurality of seats according to the determined locations (Figs. 9, 18);
determine, according to communications from the transmitters, a passenger status and restraint status of each of the plurality of seats in the vehicle based on the communications (par. 62, 66, and claim 1); and
output, on the display, the graphical layout of the plurality of seats, the graphical layout comprising the passenger status and restraint status of each of the plurality of seats, for the operator of the vehicle (par. 62, 66, and claim 1).


Claim 16, Garing he system of claim 15, wherein the display comprises a plurality of light segments, each segment associated with a respective seat, a color or output pattern of each of the light segments indicative of the status of the respective seat (Fig. 9 and 18, par. 66 and 116). 
Claim 18, Garing teaches the system of claim 10, wherein the transmitter, the restraint sensor, and the passenger sensor are configured to receive power from an electrical system of the vehicle (par. 97).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing and SCHROEDER, and further in view of Natinsky (US 20140278841).

Claim 17, the combination does not teach further comprising a power source, the power source comprising a power generating device and a power storage device, the power generating device comprising one or more of a piezoelectric power generator or a solar cell, the power source configured to be coupled to the seat and to provide power to the transmitter.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by utilizing solar for powering components as taught by Natinsky in order to provide a simple and reliable power source. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing and SCHROEDER, and further in view of Chan et al. (US 20160283962, hereon Chan).

Claim 19, the combination does not teach he system of claim 10, wherein the reporting module comprises a memory and the reporting module is configured to store, in the memory, a date, time, and location of the vehicle and the passenger status and the restraint status of each of the plurality of seats responsive to a determination that the vehicle has been in a collision.
In the field of endeavor, Chan teaches tracking accident data during an accident.  The data includes date, time, location, restraint status during a collision (abstract, par. 38).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing and SCHROEDER, and further in view of Federspiel et al. (US 20070205884, hereon Federspiel).

Claim 20, the combination does not teach further comprising a vibration element in electronic communication with the reporting module, wherein the reporting module is configured operate the vibration element to provide tactile output of a status of one or more seats to an operator of the vehicle.
In the field of endeavor, Federspiel teaches a seat belt warning system. He goes on to teach a control unit 20 issues a corresponding warning signal (audible, optical, tactile, etc.) in response to seat and seatbelt status condition (abstract, par. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including outputting tactile output of seats statuses as taught by Federspiel in order to remind user the condition status of the seat.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garing and SCHROEDER, and further in view of Appukutty et al. (US 20170129399).

Claim 25, the combination does not teach wherein the reporting module comprises one or more speakers for audible output of a status of one or more seats. 
In the field of endeavor, Appukutty teaches a vehicle monitoring system monitor status of seat and outputting audible alarm if detected driver/passenger seatbelt is unbuckled (abstract, par. 2-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system to include alert using audible output as taught by Appukutty in order to provide additional form of user perceptible output. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot in view of new ground (s) of rejection as shown above.




Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 3, 4, 21-24 and 26 are allowed. 
The following is an examiner’s statement of reasons for allowance: The cited prior arts alone or in combination does not teach communication from each transmitter at a seat includes a row and its position within the row.  Additionally, the prior art does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.